COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Marcy Lerch v. Wilmington Trust NA Successor Trustee for
                            the Merrill Lynch Mortgage Investor Trust Series 2006-HE5

Appellate case number:      01-15-00505-CV

Trial court case number:    15-CCV-054652

Trial court:                County Court at Law No. 1 of Fort Bend County

        On June 2, 2015, appellant, Marcy Lerch, filed a notice of appeal in the trial court
from the final judgment, signed on April 21, 2015, and the order denying her motion to
stay enforcement of the writ of possession and reconsideration of the April 21st order,
signed on May 21, 2015. On June 8, 2015, appellant filed an application for temporary
restraining order, temporary injunction and permanent injunction, requesting a stay of the
execution of the writ of possession to preserve the status quo, among other reasons,
pending resolution of her appeal.
        We have jurisdiction to issue writs only as necessary to enforce and protect our
jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a) (West Supp. 2014). We may not,
however, issue an injunction on wholly equitable grounds or to preserve the status quo or
to protect a party from damage pending appeal. See Parsons v. Galveston County Emp.
Credit Union, 576 S.W.2d 99, 99 (Tex. Civ. App.—Houston [1st Dist.] 1978, no writ).
        Further, we may not stay the judgment of a county court in an eviction suit
pending appeal unless, within ten days of the signing of the judgment, the appellant files
a supersedeas bond in an amount set by the county court. See TEX. PROP. CODE ANN. §
24.007(a) (West Supp. 2014); Phillips v. Branch Banking & Trust Co., No. 03-11-00461-
CV, 2012 WL 424875, at *1 (Tex. App.—Austin, Feb. 1, 2012, order). Based only on
the documents filed in this Court, with the appellant’s notice of appeal and motion, there
is no indication what the supersedeas bond amount was as set by the trial court or that
appellant posted that bond amount within ten days of the signing of the April 21, 2015
final judgment.
       Accordingly, we deny appellant’s application for a temporary restraining order,
temporary injunction and permanent injunction, requesting a stay of execution of the writ
of possession.
      It is so ORDERED.

Judge’s signature:    /s/ Laura C. Higley
                       Acting individually

Date: June 11, 2015




                                              2